                  Case 5:00-cr-40104-JTM Document 851 Filed 06/04/20 Page 1 of 3

Prob 12B (7/93)
(D/KS 12/19)                                                                        PACTS# 3118233
                                  United States District Court
                                              for the
                                        District of Kansas

                    Request for Modifying the Conditions or Term of Supervision
                                  with Consent of the Offender


Name of Offender: Clyde Apperson                         Case Number: 1083 5:00CR40104-02

Sentencing Judicial Officer: Honorable Richard D. Rogers, Sr. U.S. District Judge

Date of Original Sentence: 11/25/2003

Original Offense: Conspiracy to Manufacture, Distribute and Dispense 10 grams or more of
                  LSD, violation of 21 USC § 846, a class A felony; Possession with Intent to
                  Distribute 10 grams for more of LSD, violation of 21 USC § 841(a)(1), a
                  class A felony

Original Sentence: 360 months Prison, 5 years Supervised Release

Type of Supervision: BOP custody                Date Supervision Commenced: In BOP custody,
                                                                     release date 10/11/2028


                                    PETITIONING THE COURT

☐ To extend the term of supervision for years, for a total term of years.
☒ To modify the conditions of supervision as follows:

You must report to the probation office in the federal judicial district where you are
authorized to reside within 72 hours of the time you were sentenced, unless the
probation officer instructs you to report to a different probation office or within a
different time frame.

You must follow the instructions of the probation officer related to the conditions of
supervision.

You must live at a place approved by the probation officer. If you plan to change where
you live or anything about your living arrangements (such as the people you live with),
you must notify the probation officer at least 10 days before the change. If notifying the
probation officer in advance is not possible due to unanticipated circumstances, you
must notify the probation officer within 72 hours of becoming aware of a change or
expected change.

You must not own, possess, or have access to a firearm, ammunition, destructive
device, or dangerous weapon (i.e., anything that was designed, or was modified for, the
specific purpose of causing bodily injury or death to another person such as
nunchakus or tasers).
            Case 5:00-cr-40104-JTM Document 851 Filed 06/04/20 Page 2 of 3

Prob 12B                                      -2-
Name of Offender: Clyde                                       Case Number: 1083 5:00CR40104-002
Apperson

You must submit to substance abuse testing to determine if you have used a prohibited
substance. Such testing may include up to twelve (12) urinalysis tests per month. You
must not attempt to obstruct or tamper with the testing methods.

You must not go to or remain at any place where you know controlled substances are
illegally sold, used, distributed, or administered without first obtaining the permission
of the probation officer. Except as authorized by court order, you must not possess, use
or sell marijuana or any marijuana derivative (including THC) in any form (including
edibles) or for any purpose (including medical purposes). Without the prior permission
of the probation officer, you must not enter any location where marijuana or marijuana
derivatives are dispensed, sold, packaged, or manufactured.

You must submit your person, property, house, residence, vehicle, papers, or
office to a search conducted by a United States probation officer. Failure to submit
to a search may be grounds for revocation of release. You must warn any other
occupants that the premises may be subject to searches pursuant to this condition.

The probation officer may conduct a search under this condition only when
reasonable suspicion exists that you have violated a condition of supervision
and that the areas to be searched contain evidence of this violation. Any search
must be conducted at a reasonable time and in a reasonable manner.


                                            CAUSE

On November 25, 2003, Mr. Apperson was sentenced in the District of Kansas by the
Honorable Richard D. Rogers, Sr. U.S. District Judge, to 360 months custody and 5 years
supervised release for the above reference drug convictions. He is currently in custody of the
Bureau of Prisons with a release date of October 11, 2028. However, he is being considered
for release to home confinement. He is proposing to release to the District of Oregon to reside
with his sister and brother-in-law. The District of Oregon has requested the modification of
conditions in order to accept his case for supervision.

The offender was presented a Form 49 Waiver of Hearing to Modify Conditions of Supervision.
After being advised of the right to counsel and a hearing on the matter, the offender elected to
sign the waiver document. The waiver is on file with the probation office and is available for
review upon request.
             Case 5:00-cr-40104-JTM Document 851 Filed 06/04/20 Page 3 of 3

Prob 12B                                             -3-
Name of Offender: Clyde                                                Case Number: 1083 5:00CR40104-002
Apperson
                                                       Respectfully submitted,


                                      by
 Approved:                                             Brooke Paulson
                                                       Supervising U.S. Probation Officer
                                                       Date: 02/26/2020

 Melissa Goldsmith, SUSPO

              Please indicate the Court response below and return to the U.S. Probation Officer

☐ No Action
☐ The Extension of Supervision as Noted Above
☐ The Modification of Conditions as Noted Above
☐ Other:




                                                                  Signature of Judicial Officer

                                                                            June 4, 2020
                                                                               Date
